Citation Nr: 1827707	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disability of other specified trauma and stressor-related disorder (previously rated as posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 50 percent for other specified trauma and stressor-related disorder (previously rated as PTSD).

4.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative arthritis and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2008 rating decision, in pertinent part, denied service connection for sleep apnea and brain injury.  The May 2015 rating decision continued a 50 percent rating for other specified trauma and stressor-related disorder (previously rated as PTSD), and a 20 percent rating for degenerative arthritis and DDD of the lumbar spine and denied entitlement to a total rating based on individual unemployability (TDIU).  In July 2015 the Board remanded the service connection matters for additional development; and remanded the increased rating claims for other specified trauma and stressor-related disorder, and lumbar spine, and a TDIU for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) pursuant to a June 2015 notice of disagreement whereas the Veteran disagreed with the all three issues.  However, an SOC was issued in October 2016 and a supplemental SOC (SSOC) was issued in November 2016 both addressing only the issues of an increased rating for other specified trauma and stressor-related disorder and lumbar spine and not a TDIU.  The Veteran perfected an appeal with the filing of a Substantive Appeal in December 2016.  These matters are now before the Board for appellate consideration.  TDIU was granted by rating decision in October 2016 with an effective date of January 16, 2015 (the date of claim).  The matter of a TDIU is not before the Board.

The issues of entitlement to service connection for sleep apnea, including as secondary to service-connected disability of other specified trauma and stressor-related disorder (previously rated as PTSD); and to a rating in excess of 20 percent for lumbar spine degenerative arthritis and DDD are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he has residuals of a TBI caused by his active service.

2.  The Veteran's disability of other specified trauma and stressor-related disorder (previously rated PTSD) has most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  The criteria are not met for a rating higher than 50 percent for other specified trauma and stressor-related disorder (previously rated PTSD).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Legal Criteria, Factual Background and Analysis

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, (including organic diseases of the nervous system, such as neurologic injury) may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

TBI

In this case, the Veteran contends that his TBI and its residuals, including moderately severe cognitive difficulties (January 2008 Cognitive Difficulties Scale) and mild memory impairment (May 2008 assessment) are a result of head injuries he sustained during service.  In this regard, the Veteran reported he completed 168 parachute jumps as a paratrooper and on neuropsychiatric evaluation in January 2008 he reported he also hit the ground with his head as a paratrooper.  During a May 2008 speech pathology consult he confirmed 1 to 2 incidents of loss of consciousness related to head injuries during his years in the service.  

His service treatment records (STRs) confirm a diagnosis of mild head injury in February 1994 after he fell and hit his head on the ground and lost consciousness for a few minutes.  He had amnesia as to what happened; and complained of headache and dizziness.  Follow-up treatment to that incident revealed assessments of post-concussion headache and status post head concussion as well as complaints of persistent pain in the left temporal occipital area.  A March 1997 STR shows the Veteran was seen in the clinic after a wooden clock fell from the wall and accidentally hit him.  He suffered a small abrasion on his right temple.  Follow-up treatment to this incident referred to it as a head concussion.  These STRs show the Veteran suffered a TBI on more than one occasion in service.

The Board notes that the Veteran has a current diagnosis of a TBI.  The December 2009 VA examiner noted a diagnosis of TBI without residuals during a VA neuropsychological examination and the February 2017 VA examiner's diagnosis was the Veteran had a TBI that was diagnosed in February 1994.  There is conflicting medical evidence in this case, in that the October 2016 VA examiner (psychiatrist) noted the Veteran did not have or had ever had a TBI or residuals of a TBI.  The December 2009 VA examiner also noted the Veteran did not have TBI residuals.  Even though on neuropsychological testing in December 2009, it was noted that the Veteran exhibited weakness in several measures of memory, executive functioning and verbal/language ability.  While a TBI has been diagnosed, the December 2009, October 2016 and February 2017 VA examination reports contain negative nexus opinions.  In the December 2009 VA examination report, the examiner opined that it is less likely as not that the Veteran's current complaints of head injury with headaches are the same as documented in service medical records of 1994.  In the October 2016 VA examination report, VA examiner opined that the Veteran's brain injury was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  In the February 2017 VA examination report, the examiner opined that TBI was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  While each examiner provided rationale for the opinion proffered, the rationales appear internally inconsistent and based on an inaccurate factual premise and therefore not probative.  

The evidence shows the Veteran had multiple head traumas in service.  STRs show treatment associated with head trauma on at least 4 occasions.  Moreover, the Board notes that the Veteran is competent to report exposure to an external force and is competent to report each of the clinical signs indicative of a TBI.  Competent medical evidence in January and May 2008 show findings of TBI residuals.  While VA examiners in December 2009, October 2016 and February 2017 found no residual disability from a TBI, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  The Board finds the evidence in this case is at least in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for residuals of a TBI.  This claim is thus granted in full.  38 U.S.C. § 5107(b).  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Other Specified Trauma and Stressors Related Disorder

The Veteran's other specified trauma and stressor-related disorder (previously rated PTSD) is currently rated under Codes 9499-9411.  Because the Veteran's specific diagnosis is not listed in the Rating Schedule, Code 9499 has been assigned pursuant to 38 C.F.R. § 4.27 , which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  Here, the most closely analogous diagnostic code is Code 9411, for PTSD.  The ratings under Codes 9499-9411 are in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; and an inability to establish and maintain effective relationships.) 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability rating to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  
Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

Indeed, a recent precedent case of the higher U. S. Court of Appeals for Veterans Claims (Court) notably held that VA need not even discuss GAF scores in assessing the propriety of a disability rating for a mental disorder, given the elimination of GAF scores from the DSM-5 as of a certain date.  See Golden v. Shulkin, No. 16-1208 (Vet. App. February 23, 2018).

Evidence relevant to this claim includes a November 2012 VA PTSD clinic consult note, which reveals that the Veteran reported symptoms of ongoing depression, anxiety, disturbing dreams, avoidance, irritability, suspiciousness as well as chronic sleep impairment.  On observation he was adequately groomed and dressed in clean appropriate attire.  He maintained good eye contact throughout the interview.  His affect was appropriate and congruent with demeanor and conversational content, full-ranged.  His mood was unremarkable; he was tearful at times "out of thankfulness" for having his family to support him and being one of the "lucky ones" who returned when others did not.  His thought process was goal directed, coherent, and logical.  His thought content was normal.  He did not report any hallucinations, delusions or illusions.  He did not appear to be responding to internal stimuli.  His insight, awareness and judgment were adequate and his memory was within normal limits; he was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  

The Veteran further reported that he spends a lot of time with his wife, he visits her at work and they go out to lunch and they spend time at the restaurant on the weekends.  They meet people, have dinner and talk about "life together."  He stated he is very close to his family because they have been there for him.  Occasionally he will call a friend and they sit and talk.  He has learned to manage his anger.  He denied suicidal thoughts.  He performs his activities of daily living without assistance.  He endorsed symptoms associated with depression as depressed mood, low energy, poor sleep, poor attention and concentration.  He endorsed symptoms associated with anxiety as nervousness, irritability over little things, sleep disturbance, and excessive worry.  He did not endorse symptoms associated with panic attacks.  

The examiner noted the Veteran reported a much larger than average number of somatic symptoms rarely described by individuals with genuine medical problems, as well as an unusual combination of memory complaints.  Yet, the Veteran endorsed fewer minor faults and shortcoming than most people, suggesting an attempt to present himself in a favorable light.  Notably, the validity scales related to psychopathology were within acceptable limits.  Regarding unemployability, the Veteran's anxiety impacts his employability.  His ability to understand, follow and retain instructions, and sustain concentration to perform simple tasks, and to respond appropriately to changes in the work setting was not considered impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public is considered mildly impaired.  

In a March 2013 VA PTSD clinical report, the Axis I diagnoses were PTSD (by history), chronic, without delay onset.  His GAF score was 60 to 65.  

On May 2015 VA PTSD examination, the Veteran was reported to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  
The diagnosis was other specified trauma and stressor-related disorder.  The examiner noted this diagnosis is a continuation of prior symptoms and prior diagnosis of PTSD.  It represents some improvement from prior evaluation in that at this time, the Veteran meets all criteria for PTSD except Criterion D.  Thus, he does not meet full-criteria for PTSD; but the above diagnosis is correct.  He continues to have heightened psychological distress and physiological reactions when presented with cues or reminders, hypervigilance, suspiciousness, disturbed sleep, flashbacks, and avoidance behaviors.  These continue to affect his social and occupational functioning.  Yet, he was able to describe positive relationships including meeting regularly with friends at his wife's restaurant for dinner and conversation and other positive activities such as attending his son's graduation from law school. 

On August 2016 VA PTSD examination, the Veteran reported that he has regular contact with his mother and siblings.  He has been married to his current wife for more than 12 years; he has two adult children and an adolescent child (who lives with him).  He reported that the relationship with his wife and children is good.  His wife is from another country, and they travel back and forth from the United States to there every couple of months, depending on how he feels.  He stated that when he is in the United States, he stays in the house the whole time.  With regard to social interaction, the Veteran stated that "every now and then" he will meet with some of the people he served with and they enjoy talking and sharing experiences.  The Veteran was not gainfully employed at the time of the examination.  He reported he was forced to resign from the last job he had, which was in 2010.  He stated that there were days when he could not work because he was taking "too much" medication for pain and nightmares; some days would be spent "just [lying] down."

The Veteran reported the following symptoms consistent with other specified trauma and stressor related disorder: intrusive thoughts, nightmares, psychological distress, physiological reactivity, avoidance behaviors, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He stated that his main source of social functioning is speaking with his military teammates about past missions and operational activities and labeled this group as like a "support group." 

The examiner reports that it should be noted that a complicating factor within the present evaluation is the Veteran's responses on objective testing of his emotional functioning and response bias.  His responses were indicative of possible symptom embellishment to a degree that is in excess of that reported by individuals in extreme crises (i.e., psychiatrically hospitalized or participating in extensive mental health treatment).  There is no current objective evidence that his symptoms as reported today represent a progression or worsening of symptomatology over time, but he does continue to seek treatment for said symptoms. 

The Veteran did not have more than one mental disorder diagnosed.  His level of occupational and social impairment was with reduced reliability and productivity.  The diagnosis was other specified trauma and stressor related disorder.  

An August 2016 VA mental health outpatient report reflects that the Veteran was seen for an individual follow-up PTSD appointment.  He primarily resides outside the United States and periodically returns to Florida.  He has not engaged in PTSD groups or participated in focused therapy.  He denied suicidal ideations.  He attributes increased depression to chronic pain.  The diagnosis under Axis I was PTSD (by history), chronic, without delay onset, initially diagnosed in September 2009, and depressive disorder, not otherwise specified (NOS) by history.

On October 2016 VA PTSD examination, the examiner noted that the Veteran's responses on multiple objective tests of psychological functioning (in the current evaluation and in August 2016), indicate feigning and malingering.  On three different tests, assessing different aspects of psychological and neurological/cognitive functioning, his responses were in the malingering range.  On another test, his responses were in the exaggeration range.  

In reporting his social history since the August 2016 VA examination, the Veteran described the relationships with his family as "I don't know.  I live with my wife and daughter."  When asked about his marital relationship, he noted, "It is great.  She takes care of me."  He reported that his relationship with his youngest daughter is good and he rarely sees his oldest daughter as she lives in Washington DC.  He noted that he and his wife spend a lot of time on the beaches in his wife's home in Central America.  He noted that they refer to it as a "PTSD support group" noting that there are a lot of retired US military Veterans there.  When asked about his closeness to his wife's family when in the Central America country, he noted, "I'm kind of an easy guy.  I like to be by myself.  Her family, my family.  I have my days.  We all as a family have learned to live with that."  The Veteran remains unemployed.  He stated, "My doctor said I am unemployable.  You spend two or three days without sleep.  You cannot function.  There are days I can't even [hear] the phone ring."

On observation he was adequately groomed and dressed in clean appropriate attire.  He maintained good eye contact throughout the interview.  He was alert, his speech volume was average, his articulation was clear and his speech rate was normal and fluent.  His affect was appropriate and congruent.  His mood was unremarkable.  His thought process was goal directed, coherent, and logical.  He was not having any flight of ideas/looseness of associations or thought blocking.  He was not circumstantial or tangential.  His thought content was normal.  He reported intermittent visual hallucinations.  He did not appear to be responding to internal stimuli.  His insight and awareness were adequate.  He had adequate judgment.  His memory was within normal limits; he was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  He denied any past suicide attempts or current ideation, plan or intent.  He endorsed symptoms associated with major depressive disorder.  He reported experiencing psychotic symptoms intermittently (visual hallucinations), but was not diagnosed with a psychotic disorder for a number of reasons, including his results from objective psychological testing were indicative of malingered psychological symptoms.  The examiner noted that the Veteran's veracity of his self-report during the examination is called into question and is highly suspect.  The examiner summarized the Veteran's level of occupational and social impairment as "No mental disorder diagnosis[.]"  The examiner noted that the Veteran reported a larger than average number of symptoms rarely endorsed by individuals with genuine and severe psychopathology.  The mental disorder diagnosis was malingering.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating, which the Veteran is currently assigned.  A rating in excess of 50 percent is thus not warranted.  38 C.F.R. § 4.7.

Throughout the appeals period, the Veteran's other specified trauma and stressor-related disorder has not reflected deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Having considered the evidence of record in its entirety, the Board finds that the evidence on the whole does not show that symptoms the Veteran experiences have impacted his social and occupational functioning to the extent tantamount to concluding he has deficiencies in most areas to warrant the next higher 70 percent rating.  Notably, he has good relationships with his wife of many years, his children, and family members, and occasionally he will call a friend and they sit and talk.  He has consistently maintained appropriate personal appearance and behavior, has not exhibited any obsessional rituals, and his articulation had been clear and his speech rate was normal and fluent.  The record also shows he is capable of managing his own finances and caring for himself.

When considering the collective body of medical and other evidence relevant to his claim, the Board finds that the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  In this regard, the Board finds the opinions of the May 2015 and August 2016 VA compensation examiners to be particularly probative, as the assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his pertinent medical history.  Notably, it was the opinion of the October 2016 VA examiner that the Veteran's responses on multiple objective tests of psychological functioning indicate feigning and malingering.  The mental disorder diagnosis was malingering.  Overall, during the appeal period, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's other specified trauma and stressor-related disorder symptomatology more closely approximates the schedular criteria for the existing 50 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  So while the Veteran is competent to report that his symptoms in his estimation are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board has considered a total disability based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran was granted TDIU effective January 16, 2015, and therefore the issue of TDIU is moot.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Accordingly, the Board finds that a rating exceeding 50 percent for other specified trauma and stressor-related disorder is not warranted in this instance.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating, so this doctrine is inapplicable.  38 U.S.C. § 5107.

ORDER

Entitlement to service connection for residuals of a TBI is granted.

Entitlement to a rating in excess of 50 percent for other specified trauma and stressor-related disorder (previously rated as PTSD) is denied.


REMAND

The issues of entitlement to service connection for sleep apnea, including as secondary to service-connected disability of other specified trauma and stressor- related disorder (previously rated as PTSD) and a rating in excess of 20 percent for lumbar spine degenerative arthritis and DDD must be remanded for further development.

The claim for service connection for sleep apnea was remanded by the Board in July 2015 in order to, in part, provide the Veteran with a VA examination to determine the nature and etiology of his sleep apnea.  Specifically, the Board directed the VA examiner to opine whether it is at least as likely as not that the Veteran's diagnosed sleep apnea had its onset during the Veteran's military service.  The issue of service connection on a secondary basis has been raised in the record.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that separate theories in support of a claim for a particular benefit are deemed part of the same claim).

The Veteran was provided a VA examination in February 2017.  The VA examiner opined that sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also opined that the Veteran's sleep apnea is not causally related to PTSD, insomnia or any psychiatric disorder.  The examiner noted there were no peer-reviewed studies that document any causative relationship between PTSD and sleep apnea.  However, the February 2017 VA examiner did not provide an opinion as to whether the Veteran's sleep apnea was aggravated by his other specified trauma and stressor-related disorder. 

The Board finds the February 2017 VA examination to be inadequate for decision making purposes to the extent the VA examiner did not provide an opinion as to whether it is at least as likely as not the Veteran's sleep apnea was aggravated by his service-connected other specified trauma and stressor- related disorder.  In that regard the Board notes that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Because the February 2017 VA examination is inadequate for decision-making purposes, the issue must be remanded for a further VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's lumbar spine disability, a remand is required in order to afford the Veteran an updated VA examination to assess the current severity of his lumbar spine disability.  The Veteran was last examined by VA in May 2015.  In October 2017 the Veteran underwent examination (Disability Benefits Questionnaire) of his lumbar spine by an non-VA provider whose specialty was internal medicine.  The Board finds the October 2017 examination inadequate for rating the Veteran's service-connection lumbar spine disability as range of motion testing was not performed during the examination.  The October 2017 examination does suggest a potential increase in severity of the Veteran's lumbar spine since the last VA examination in May 2015, however.  As such, a new VA examination to determine the current level of severity is warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the February 2017 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his active service.

b) If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or the result of the Veteran's service-connected other specified trauma and stressor- related disorder.

c) If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by the Veteran's service-connected other specified trauma and stressor- related disorder.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease. 

The examiner must indicate that the record was reviewed. A complete rationale must be provided for each opinion given.

2.  The AOJ should schedule the Veteran for a VA orthopedic examination to determine the severity of his lumbar spine disability.  The claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail, utilizing the most up-to-date Disability Benefits Questionnaire.

3.  After completion of the above, review the expanded record and readjudicate the claims in light of the additional evidence.  If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


